Citation Nr: 1029733	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus, type II, is related to active service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for diabetes mellitus, type II, any failure to 
notify or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009) (VCAA) cannot be considered prejudicial 
to the appellant.  The Board will therefore proceed to a review 
of the claim on the merits.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-57 (Fed. Cir. 2004).  

Service treatment records reflect a history of gestational 
diabetes in connection with a pregnancy in 1988.  Thereafter, 
these records additionally reflect a reported history of sugar or 
albumin in the urine in 1991.  While a recent VA examiner 
concluded in June 2009 that "gestational diabetes does not cause 
diabetes mellitus, type 2 - this is a medical fact," this 
opinion was reached without the benefit of the Veteran's claims 
file, addressed strictly whether gestational diabetes caused 
diabetes mellitus, type II, and was not supported by an adequate 
rationale.  Consequently, the Board took steps to obtain an 
expert opinion.  

Thereafter, following a review of the Veteran's claims folder, a 
VA Chief Medical Officer noted in May 2010 that a systematic 
review and meta-analysis found that women with gestational 
diabetes mellitus were at significantly higher risk of developing 
subsequent type 2 diabetes than women with normoglycemic 
pregnancies.  It was therefore this examiner's opinion that there 
was little doubt that this Veteran's diabetes mellitus, type 2, 
was related to her gestational diabetes during active service.  

Consequently, since the Veteran clearly has diabetes mellitus, 
type II, and the evidence in favor and against the claim is at 
the very least in equipoise, the Board finds that service 
connection for diabetes mellitus is warranted.  


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

With respect to the remaining issue on appeal of whether new and 
material evidence has been received to reopen the claim for 
service connection for a low back disorder, although this claim 
is still subject to review on a new and material basis, the 
Board's review of the record reflects that the RO obtained an 
etiological opinion in January 2008 that is defective in several 
important respects.  More specifically, the examiner essentially 
determined that there was no relationship between any current 
back disorder and service based on the lack of in-service 
findings and did not consider the Veteran's statements with 
respect to continuity of symptomatology.  In addition, although 
the RO was not necessarily required to provide such an 
examination and opinion, once it did so, it was required to 
furnish an adequate examination and opinion.  Thus, the Board 
finds that this claim must be remanded to afford the Veteran with 
another appropriate examination and opinion with respect to her 
claim for service connection for a low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to afford 
the Veteran an appropriate examination to 
determine the nature and etiology of all 
of her current disabilities in the low 
back.  The Veteran's claims file and a 
copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any disorder of the back had its onset 
during active service or is related to any 
in-service event, disease, or injury.  In 
rendering this opinion, the examiner 
should address the Veteran's assertions of 
continuity of relevant symptoms since 
service, and the in-service evidence of 
relevant complaints and treatment.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

3.  Finally, readjudicate the remaining 
issue on appeal.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


